RENDERED: APRIL 9, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2019-CA-1674-MR

ERIC M. KRESS AND REBECCA S.                                      APPELLANTS
KRESS


                  APPEAL FROM BOYD CIRCUIT COURT
v.              HONORABLE JOHNNY RAY HARRIS, JUDGE
                       ACTION NO. 16-CI-00683


LINDA DIXON                                                          APPELLEE


                                     OPINION
                                    AFFIRMING

                                    ** ** ** ** **

BEFORE: ACREE, DIXON, AND K. THOMPSON, JUDGES.

ACREE, JUDGE: Eric M. Kress and Rebecca S. Kress appeal the Boyd Circuit

Court’s October 10, 2019 findings of facts, conclusions of law, and judgment

enforcing an express easement in favor of Linda Dixon across their property. For

the following reasons, we affirm.
                                  BACKGROUND

             This case arises from the Kresses’ refusal to allow Dixon the use of an

express easement to access Shelton Cemetery. Dixon is 78 years old and her

family has several family members buried in Shelton Cemetery. According to

Dixon, she visited the cemetery regularly since she was five or six years old and

used the same road each time. She testified that the challenged easement has been

in use in its current location since 1945.

             The easement is recorded as a reservation in a deed from Grover

Hatfield to Elmo Shelton and Lillian Shelton, found in Deed Book 196, page 396.

Specifically, the deed “reserve[es] out of the above described tract of land, the

family cemetery lot, consisting of one-half (1/2) acre of land, and right of ingress

and egress to same for funeral purposes only, where the entrance now is.” The

Sheltons eventually deeded the land, with the reservation and easement, to the

Grayson family, who subsequently deeded the land to the current owners, the

Kress family, in 1997.

             The Kresses did not interfere with the use of the easement until Mrs.

Kress became ill and her family began using the driveway daily for parking. To

facilitate the parking, the Kresses erected a barricade across the easement, denying

Dixon and her family access. The Kresses state the cemetery was not landlocked

and there are other potential routes to access it. This prompted Dixon to file an


                                         -2-
action for judicial recognition of the easement and for a permanent injunction

enjoining the Kresses and their successors from interfering with her use of the

easement.

                The case came before the circuit court for a final hearing without a

jury on August 20, 2019. The court heard testimony from the parties, as well as

multiple witnesses who use the easement to access the cemetery. However, the

Kresses testified there are other ways to access the cemetery than to drive on their

property. After the close of testimony, the circuit court found there was an express

easement on the Kresses’ property. The court noted that although there were easier

access points for Dixon, the easement specifically states that the ingress and egress

is “where the entrance is now” – “at the corner of East Johnson Road and Suncrest

Drive across the Kress property.” This appeal followed.

                     APPELLATE PROCEDURE DEFICIENCIES

                To begin, we note that the Kresses’ brief substantially fails to comply

with CR1 76.12. An appellant will not be heard to complain that the trial court

failed to follow rules of law, unless he himself reasonably follows the rules of this

Court. See Hallis v. Hallis, 328 S.W.3d 694, 696 (Ky. App. 2010); Louisville and

Jefferson County Metropolitan Sewer Dist. v. Bischoff, 248 S.W.3d 533, 536 (Ky.

2007) (emphasizing that procedural rules “do not exist for the mere sake of form


1
    Kentucky Rules of Civil Procedure.
                                           -3-
and style” and thus their “importance simply cannot be disdained or denigrated”).

Dixon filed a motion to strike the brief because of these procedural errors. That

motion was denied by order entered March 12, 2021. However, the Court will

review the Kresses’ appeal for manifest injustice only. Hallis, 328 S.W.3d at 698.

             The Kresses present three arguments: (1) the circuit court erred by

finding an express easement without consideration of convenience; (2) the

easement should be at another location; and (3) Dixon did not prove any ownership

interest. Significantly, the preservation statement for each of these arguments fails

to satisfy CR 76.12(4)(c)(v). The technical defect is that there is no citation to the

record where the preservation can be found. The substantive defect is Kresses’

assertion that the arguments they present to this Court were preserved by their

denial of the complaint allegations and by filing the notice of appeal. Such things

necessarily exist in every appeal; if this sufficed, there would be no need for CR

76.12(4)(c)(v). Where can this Court find assurance that the circuit court was

previously given the opportunity to address the Kresses’ arguments? The Kresses

do not tell us. That constitutes substantial noncompliance with CR 76.12.

                            STANDARD OF REVIEW

             When a case is tried before the circuit court without a jury, fact-

finding will not be disturbed unless clearly erroneous. CR 52.01. Notwithstanding

our deference to the circuit court’s fact-finding, we review its conclusions of law


                                         -4-
de novo. Hoskins v. Beatty, 343 S.W.3d 639, 641 (Ky. App. 2011). These rules

apply even when the review is for manifest injustice.

                                          ANALYSIS

                 The Kresses first argue that the circuit court “erred when it granted

Ms. Dixon an easement over the Kresses’ driveway without regard to the relative

convenience and inconvenience of the dominant and servient estates.”2

(Appellants’ brief, p. 10.) The premise of the argument is false. The circuit court

did not grant an easement. The easement exists and has been lodged in the public

record and has obligated the owner of the dominant estate, including the Kresses,

as title passed over three quarters of a century. If the argument is that the circuit

court erred by finding as fact the existence of this easement, the argument fails.

                 The Kresses claim alternate routes exist that are more convenient to

Dixon and less burdensome to them. The circuit court did not find to the contrary.

However, such facts do not compel the result the Kresses want. They seek to

extinguish real property rights represented by the easement. There is no evidence

in the record to justify that outcome. Certainly, the Kresses direct us to none.

                 What was said in Hicks v. Johnson, 232 Ky. 659, 24 S.W.2d 574

(1930), applies here.

                 While there is evidence that the passway in question is
                 over ground that is rocky and muddy, and that appellee

2
    Capitalized argument heading modified to lowercase for ease of reading.
                                               -5-
             now has a much more convenient way to reach her
             premises, this fact has no bearing on the case, inasmuch as
             the easement is not one of mere necessity, but was
             acquired by deed.
Id. at 575. Furthermore, “[i]n order to extinguish an easement by grant, there must

be some conduct on the part of the owner of the servient estate adverse to and in

defiance of the easement . . . . A right of way is not extinguished by the habitual

use by its owner of another way in its place . . . . The testimony, at most, only

conduces to show, that [use of an alternate route is preferred] as a matter of

convenience to appellant . . . .” Johnson v. Clark, 57 S.W. 474, 475 (Ky. 1900)

(citations omitted). The Kresses’ effort to counter this common law falls woefully

short.

             In their entire brief, the Kresses cite but three legal authorities, one of

which says nothing more than that easements are not favored by the courts. Carroll

v. Meredith, 59 S.W.3d 484, 489-90 (Ky. App. 2001). However, that case stands for

the proposition that implied easements and prescriptive easements are not favored

by the courts. Express easements, publicly recorded with the county clerk, are no

less favored than any other express grant of an interest in real property. To the

contrary, “[f]orfeiture of easements is not favored in the law . . . .” Dukes v. Link,

315 S.W.3d 712, 718 (Ky. App. 2010).




                                         -6-
             Within their first argument, the Kresses claim the easement is “not

specific or definite and could be located anywhere on the larger tract.”

(Appellant’s brief, p. 12.) That assertion is not supported by the record.

             The circuit court found both parties to this appeal knew the general

boundaries of the easement from where it began “at the corner of East Johnson

Road and Suncrest Drive across the Kress property” to the cemetery. Such a

finding on this record is supported by substantial evidence and, therefore, is not

clearly erroneous. The law is well settled that mutual recognition of, and

acquiescence in, the parameters of real property affords a conclusive presumption

of their location. See Bishop v. Brock, 610 S.W.3d 347, 352 (Ky. App. 2020).

             The Kresses also cite Potter v. Colvin, 303 S.W.2d 552 (Ky. 1957).

This case expresses the proposition that when words of an express easement do not

identify its location or route, “[t]he reasonable convenience of both parties is of

prime importance, and the court . . . must proceed with due regard for the rights of

both parties.” Id. at 553. That is certainly still the law and applicable when the

passway has yet to be determined in the first instance. That is not the case here.

             Significantly, the Kresses take the quotation from Potter out of

context. It is the very next sentence in that case that decides the issue in this case.

             It has been said that if not otherwise fixed, the location of
             an easement is determined by the practical location and
             use by the grantee, acquiesced in by the grantor at the time
             of the grant and for a long time subsequent thereto.
                                          -7-
Id. (quoting 17 AM. JUR., Easements, page 987, and noting Kentucky adopted this

rule in Louisville & N.R. Co. v. Pierce, 254 S.W.2d 943, 944 (Ky. 1953)).

             The easement in question was acquiesced in by the grantor at the time

of the grant, and by the grantor and successors-in-interest for a long time

subsequent thereto. The circuit court’s decision in this case is fully supported by

Potter v. Colvin, the Kresses’ primary authority for criticizing it.

             The last case the Kresses urge us to consider is Gabbard v. Campbell,

296 Ky. 216, 176 S.W.2d 411 (1943). Like the instant case, Gabbard addressed an

express easement that did not identify the location or route of the easement. Id. at

411. But the similarities end there.

             The case is distinguishable on its facts. Unlike the instant case, in

Gabbard “there was never any definite or agreed upon location of the reserved

passway.” Id. at 412. As just noted, the applicable rule under the facts of the

instant case is better expressed in Potter. When Kentucky’s high court applied this

rule in Potter, it could have been describing the fact pattern in this case. The Court

said:

             It appears from this record . . . that the owners of the
             servient estate had generally defined the easement
             ultimately granted, by their own use, prior to the time of
             sale. But if that is not true and the owners of the servient
             estate (the Potters) had not designated the location,
             certainly the appellees, who were entitled to use the
             easement, had selected it and used it for a long period
                                         -8-
             before any objection was made by appellants. In any
             event, the court has power, in case of a dispute about
             location, to fix the location of the servitude, and this he did
             affirmatively and specifically. We find no error in his
             judgment.

Potter, 303 S.W.2d at 553. As the former Court of Appeals found in Potter, this

Court of Appeals finds no error in the judgment of the circuit court in this case.

             The Kresses present two more arguments. Both lack even a single

citation to legal authority. That is, the Kresses direct this Court to no legal

justification for setting aside the circuit court’s judgment, and we will not research

the issue to find one.

                                   CONCLUSION

             For the foregoing reasons, we affirm the Boyd Circuit Court’s

findings of fact and conclusions of law.

             ALL CONCUR.



 BRIEFS FOR APPELLANTS:                     BRIEF FOR APPELLEE:

 Tracy D. Frye                              Luke Vincent
 Russell, Kentucky                          Ashland, Kentucky




                                           -9-